DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 16/992545 filed 8/13/2020.  
Claims 1-16 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 3/9/21 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 103(a) as being obvious over MIYAHARA ET AL. (US 4386904) in view of FRENKEL ET AL. (US PG PUB 20120216446) and as evidence by QIAN (US PG PUB 20100310999) in their entirety.  Hereby referred to as MIYAHARA, FRENKEL and QIAN.  
Regarding claims 1-20:
MIYAHARA teaches in EXAMPLE 1 the production of a wick and support which is loaded with platinum supported on alumina. The wick is made of cotton and is used in candles. The candles may comprise more than one wick. The free-standing candles also contain colors etc.  The range of usage of the catalyst appears to be within the 0.1-20% by weight of wick range, based on calculated properties.  MIYAHARA further teaches in col. 5 ln 28-42 that the manner in which the coloring wick and combustion wick are separated distributed within the body of the candle is the fourth significant factor. In accordance with the teachings of the present invention, the coloring wick and the combustion wick are embedded in the main combustion material either parallel at closely spaced locations to each other or else with the coloring wick wound once to several times around the combustion wick.  In the latter case, it is desirable to coil the coloring wick around the combustion wick in a direction reversed to the twisting direction of the combustion wick, as an appropriate spacing can be maintained in this manner. Finally, it is possible that several coloring wicks of the same type or of different types may be used with a single combustion wick.
MIYAHARA does not explicitly disclose a fragrance; however, it is with the scope of MIYAHARA as taught by FRENKEL.
FRENKEL teaches in the abstract bio-based wax compositions containing at least one wax component containing insect wax. The wax compositions can be used to produce candle compositions such as free-standing candles and container candles, and/or composite materials. 
FRENKEL teaches in para [0003] Many candle compositions optionally contain colorants, fragrances, insect repellants, antioxidants, and/or UV-stabilizers /color stabilizers. 
FRENKEL teaches in para [0017] the bio-based wax compositions of the present invention contain from 50 to 99 weight percent of the wax component, based on weight of the wax composition. 
FRENKEL teaches in para [0024] the bio-based wax composition may further comprise one or more wax products selected from the group consisting of paraffin waxes,
 FRENKEL teaches in para [0026] that the candle compositions may optionally contain additives such as colorants, fragrances, insect repellants, antioxidants, UV-stabilizers and mixtures thereof. The candle composition may also include a wick. When present, the amount of total additives in the composition is generally in the range from 0.01 to 20 weight percent, based on total weight of the candle.
Although MIYAHARA does not disclose the use of paraffin combustion fuel and FRENKEL does not disclose the use of ethyl carbamate; however, it is known in the art that candles may contain one or both of said components as the combustion source as evident by QIAN.  QIAN teaches that it is known in the art in the field of candles, more specifically to a formulation of a body and wick for a color flame candle; that the primary combustion fuel may be selected from the group consisting of paraffin and ethyl carbamate and mixtures thereof (see para [0001] and [0014]).
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in performing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Also, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations
Therefore, no un-obviousness is seen in any difference because MIYAHARA and FRENKEL provide the skilled artisan with the knowledge to use said process.
Again, QIAN is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771